Per Curiam.

The brief of the appellant states 'that this appeal was taken in order to raise the point that there is no proof in the case that the defendant was at the time of the accident, a domestic corporation, with its principal place of business in the city of New York, and that, therefore, the plaintiff has failed to show that the defendant was within the jurisdiction of the Municipal Court of New York. Since the appeal was taken, the plaintiff has served upon the defendant a notice that she would produce before this Appellate Term a certified copy of the certificate of incorporation of the defendant, in order to support the judgment. This the plaintiff had a right to do. It may be that the court could take judicial notice of the fact that the defendant is a domestic corporation, and that its principal place of business is in the city of New York, but, in any event, it has frequently been held that an omission, in proof, of a matter of record may be supplied on appeal to sustain a judgment, when a record cannot be answered or changed. Dunford v. Weaver, 84 N. Y. 445; Day v. Town of New Lots, 107 id. 148; Dunham v. Townshend, 118 id. 281.
Judgment appealed from is affirmed, with costs.
Present: Truax, P. J., Scott and Dugro, JJ.
Judgment affirmed, with costs.